Probation Form No. 35                                Report and Order Terminating Probation I
(1192)                                                                     Supervised Release
                                                             Prior to Original Expiration Date

                                  UNITED STATES DISTRICT couRr 1l ·~oc so~Y           \
                                                                                        1
                                             for the          JJJOCUMENT              11
                                 SOUTHERN DISTRICT OF NEW YOR~ELECTRO'.'\ICALLy FILED                 1




                                                                        DOC#:
         UNITED STA TES OF AMERICA

                            v.                      Docket No. l 2-CR-688-1 (LTS)

                        Marco Perez


        On December 16, 2015, the above named was placed on Supervised Release for a period
of 60 Months. He has complied with the rules and regulations of Supervised Release and is no
longer in need of supervision. It is accordingly recommended that Marco Perez be discharged from
Supervised Release.


                                                      Respectfully submitted,


                                               by
                                                       al~L
                                                      Heather Korman
                                                      U.S. Probation Officer




                                      ORDER OF THE COURT

       Pursuant to the above report, it is ordered that the defendant is discharged from Supervised
Release and that the proceedings in the case be terminated.

            Date this _     _,._~---     dayof _ ___._W~V~""'"'·~---- ,20 \,,




                                                       ~aylorSwain
                                                       U.S. District Judge
